         Case: 3:20-cv-00115-jdp Document #: 14 Filed: 04/24/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 RICK TYRONE ROBINSON,

                                 Plaintiff,
                                                                         OPINION and ORDER
         v.
                                                                            20-cv-115-jdp
 L. BUCHANAN and D. VALERIUS,

                                 Defendants.


       Pro se plaintiff and prisoner Rick Tyrone Robinson has filed a complaint in which he

alleges that he was deprived of his asthma inhaler from January 3, 2020, to January 15, 2020.

The case is before the court for screening under 28 U.S.C. § 1915(e)(2) and § 1915A. Because

the complaint does not provide fair notice of Robinson’s claims, I will dismiss the complaint

but give Robinson an opportunity to replead.

       Robinson’s claim arises under the Eighth Amendment to the United States

Constitution. A prison official violates a prisoner’s Eighth Amendment right to medical care if

the   official   is   “deliberately   indifferent”   to   a   “serious   medical   need.”   Estelle   v.

Gamble, 429 U.S. 97, 104–05 (1976). In the context of this case, that standard means that

Robinson must prove three things: (1) Robinson had a serious medical need for his inhaler; (2)

defendants knew that Robinson needed and did not have his inhaler; and (3) defendants had

the ability to help Robinson get his inhaler, but they consciously failed to do so.

       To state a claim under this standard, Robinson must: (1) describe his claim in sufficient

detail to give the defendants fair notice of what the claim is and the grounds upon which it

rests; and (2) allege facts that plausibly suggest that he has a right to relief above a speculative

level. Bravo v. Midland Credit Mgmt., Inc., 812 F.3d 599, 601–02 (7th Cir. 2016). Stated another
        Case: 3:20-cv-00115-jdp Document #: 14 Filed: 04/24/20 Page 2 of 3



way, Robinson “must give enough details about the subject-matter of the case to present a story

that holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

       Robinson’s complaint does not provide fair notice or state a plausible a claim. First, it

is not clear whether Robinson suffered any serious health consequences as a result of not having

his inhaler. In his January 13, 2020 health service request (which is attached to the complaint)

Robinson wrote that he had been without his inhaler for two weeks, but he did not allege any

breathing problems or other symptoms. Dkt. 1-1. Similarly, a response to his grievance (which

Robinson also filed with the court) doesn’t mention any symptoms Robinson suffered while he

was deprived of his inhaler. Dkt. 10, at 2. But in his complaint, Robinson says at one point

that he had “difficult[y] breathing” and later says that that he had “an asthma attack.” Dkt. 1,

at 2–3. Robinson should clarify whether he suffered from any health problems as a result of

not having his inhaler in January 2020, and, if so, what those problems were.

       Second, Robinson’s complaint provides no information about Buchanan and Valerius’s

alleged involvement in violating his rights. He simply says that they “delay[ed] his emergency

inhaler.” Id. at 2. But he doesn’t say explain who those defendants are, how they were involved

in any delay, whether any delay was intentional, whether they knew that he didn’t have his

inhaler, or what they could have done to get his inhaler sooner. Without that information,

Robinson doesn’t state a plausible claim under the Eighth Amendment.

       So I will dismiss the complaint, but I will give Robinson an opportunity to file an

amended complaint that provides the information requested by the court.




                                               2
         Case: 3:20-cv-00115-jdp Document #: 14 Filed: 04/24/20 Page 3 of 3



                                               ORDER

       IT IS ORDERED that Rick Tyrone Robinson’s complaint is DISMISSED without

prejudice. Robinson may have until May 11, 2020, to file an amended complaint that addresses

the issues discussed by the court. If Robinson does not file an amended complaint, I will dismiss

the complaint with prejudice for failure to state a claim upon which relief may be granted and

record a strike. See Paul v. Marberry, 658 F.3d 702, 705 (7th Cir. 2011) (“[W]hen . . . the

plaintiff is told to amend his . . . complaint and fails to do so, the proper ground of dismissal

is not want of prosecution but failure to state a claim, one of the grounds in section 1915(g)

for calling a strike against a prisoner plaintiff.”).

       Entered April 24, 2020.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                   3
